UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 BIO STUFF INC. (Exact Name of Registrant as Specified in Its Charter) Nevada pending (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 476 Rua da Misericordia, Suite 214 1200-273 Lisbon, Portugal (Zip Code) (Address of Principal Executive Offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None If this form relates to the registration of a class of securities If this form relates to the registration of a class of pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check following box. [ ] securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates:333-1258321 Securities to be registered pursuant to Section 12(g) of the Act: Common stock, par value $0.001 (Title of Class) Item 1. Description of Registrant’s Securities to be Registered The description of securities contained in Registrant’s Registrant Statement on Form S-1 filed with the Securities and Exchange Commission (File No. 333-1258321) is incorporated by reference into this registration statement. Item 2. Exhibits Exhibit No.
